              Case MDL No. 2981 Document 78 Filed 01/21/21 Page 1 of 2




                              BEFORE THE JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


 IN RE GOOGLE ANTITRUST                             MDL No. 2981
 LITIGATION


    PLAINTIFF RATLIFF’S INTERESTED PARTY RESPONSE TO MOTION FOR
                 TRANSFER PURSUANT TO 28 U.S.C. § 1407

         Plaintiff Ratliff in Ratliff v. Google LLC, Case No. 3:20-cv-833-DPJ-FKB, supports

centralization of this litigation and transfer to the District of Columbia, before Judge Amit P.

Mehta.

         The District of Columbia is a more convenient forum than the Northern District of

California for Plaintiff Ratliff, who resides in Mississippi.

         Plaintiff further supports centralization and transfer to the District of Columba for the

reasons set forth in the Motion to Transfer and Reply in Support filed by Plaintiff J. Jackson Paige

and the Interested Party Response filed by Plaintiffs McCready and Blumberg.

Dated: January 21, 2021                                  Respectfully submitted,


                                                           /s Don Barrett
                                                          John W. (“Don”) Barrett
                                                          Katherine Barrett Riley
                                                          David McMullan
                                                          Sterling Starns
                                                          BARRETT LAW GROUP, P.A.
                                                          P.O. Box 927
                                                          404 Court Square
                                                          Lexington, MS 39095
                                                          Telephone: (662) 834-2488
                                                          Facsimile: (662)834-2628
                                                          KBRiley@barrettlawgroup.com
                                                          dbarrett@barrettlawgroup.com
                                                          dmcmullan@barrettlawgroup.com
                                                          sstarns@barrettlawgroup.com
Case MDL No. 2981 Document 78 Filed 01/21/21 Page 2 of 2




                                Counsel for Plaintiff Christopher Bryan Ratliff,
                                II in Ratliff v. Google LLC, Case No. 3:20-cv-
                                833-DPJ-FKB




                           2
